DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 11/08/2021 has been entered. Claim 1 has been amended and thus Claims 1, 4 and 6-12 are currently pending and are under examination.

Withdrawn Rejection
	Claim 1 has been narrowed to “zero-valent metal … wherein the metal consists of zero-valent elemental copper” and thus excludes any metal not specified in the zero-valent metal. Burton teaches the use of copper-bronze, which is known to consist copper and tin. Thus, the 103 rejection over Park in view of Burton has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8, 9-10 and 12 are newly rejected under 35 U.S.C. 103 as being unpatentable over Park (Park, J. D. et al. “Preparation and Some Properties of Certain Fluorovinyl Iodides and Some Fluorinated Butadienes” Journal of Organic Chemistry 1958, vol. 23, pp. 1661-1665; cited in IDS 10/22/2019) in view Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019) and ScholarChemistry (“Copper Powder” Jan. 23, 2009; pages 1-2).
	Regarding Claims 1, 4, 6 and 8, Park teaches on page 1663 the method for producing 1,1,4,4-tetrafluoro-1,3-butadiene by subjecting 1,1-difluoro-2-iodoethylene (I) to a coupling reaction in the presence of zero-valent sodium and dibutyl ether as the solvent and warmed to room temperature upon addition of the olefin:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    212
    642
    media_image2.png
    Greyscale

Regarding Claim 1, Park fails to teach the coupling reaction in the presence of copper as the zero-valent metal. The deficiency is cured by Burton.
	Regarding Claims 1, 6 and 12, Burton teaches the following reactions in the presence of copper-bronze that contains zero-valent copper and DMF as solvent (Reaction schemes (1), (10) and (11)):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 1 in the above Eqs. (10) and (11) is hexafluoro-1,3-butadiene.
	Burton further teaches that the reaction temperature of reaction (1) is 145º C and reactions (10)-(11) use refluxing temperature of DMF (delta symbol with no specific temperature), known to a skilled artisan as the boiling point of the solvent used (DMF), i.e. 153º C. 
	Regarding Claims 9-10, Burton teaches that copper is activated by washing copper-bronze powder with HCl (page 439, sect. 4.2).

It is noted that Burton teaches a similar coupling reaction mechanism of halogenated olefins as that of Park but a different zero-valent metal has been used from that of Park, i.e. Burton uses copper-bronze that contains zero-valent copper. 
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  
In this instance, a simple substitution of Park’s zero-valent sodium metal with that of Burton’s zero-valent copper metal would yield nothing more than the predictable 1,1,4,4-tetrafluoro-1,3-butadiene of Park. 

	Regarding Claim 1, Burton teaches the use of copper-bronze but fails to teach the newly recited limitation wherein the metal in the zero-valent metal “consists of zero-valent elemental copper”. However, the ScholarChemistry teaches copper powder consisting of 100% copper metal and substituting the copper-bronze of Burton with that of copper powder of ScholarChemistry, a skilled artisan would have a reasonable 
The claim’s new limitation “consists of zero-valent elemental copper” excludes any element not specified in the zero-valent metal. Burton teaches the use of copper-bronze, which is known to a skilled artisan to consist primarily zero-valent copper and about 12–12.5% of zero-valent tin. However, per the teachings of Burton, zero-valent copper is the only metal in the copper-bronze to be involved in the above reactions. All the above reaction schemes of Burton indicate that Cu(0) is the only component of the copper-bronze that initiates the reaction and that the final product is obtained via the organocopper intermediate. Hence, a skilled artisan would understand that the zero-valent tin in the copper-bronze has no impact on the reactions of Burton because it neither initiates nor reacts in the reactions to form an intermediate as in copper. Thus, substituting the copper-bronze of Burton with the copper powder of ScholarChemistry, a skilled artisan would have a reasonable expectation of success in obtaining nothing more than the predictable coupled products of Burton. 

It would thus have been prima facie obvious to skilled artisan to conduct a method of producing the claimed compound of formula (1) by subjecting the same halogenated olefin of formula (2) to a coupling reaction in the presence of zero-valent copper metal wherein the metal consists of zero-valent elemental copper in view of the combination of Park, Burton and ScholarChemistry.

Claim 11 is newly rejected under 35 U.S.C. 103 as being unpatentable over Park (Park, J. D. et al. “Preparation and Some Properties of Certain Fluorovinyl Iodides and Some Fluorinated Butadienes” Journal of Organic Chemistry 1958, vol. 23, pp. 1661-1665; cited in IDS 10/22/2019) in view Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019) and ScholarChemistry (“Copper Powder” Jan. 23, 2009; pages 1-2) as applied to claims 1, 4, 6-8, 9-10 and 12 above, and further in view of Patent number US4,221,715 (US’715; cited in Office Action 08/11/2021).

Regarding Claim 11, Burton further teaches that the pretreatment of copper-bronze powder comprises washing with acetone after the HCl wash followed by filtering and drying copper metal under vacuum (page 439, sect. 4.2). However, Burton fails to teach washing with water in addition to acetone as instantly claimed. The deficiency is cured by US’715.
US’715 teaches in Example 2 (col. 6, lines 55-58) pretreating copper by washing with HCl, water and acetone followed by drying. Hence, washing copper-bronze powder of Burton with water in addition to acetone as taught by US’715, a skilled artisan would still have a reasonable expectation of success in obtaining nothing more than the pretreated copper-bronze.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to subject copper metal to an activation method and use the copper metal in obtaining halogenated diene of formula (1) by subjecting the same halogenated olefin of formula (2) to a coupling reaction over the combination of Park, Burton, ScholarChemistry and US’715.

Conclusion
	Claims 1, 4 and 6-12 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622